Judgment, Supreme Court, Bronx County (Max Sayah, J.), rendered Janu*103ary 27, 1992, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
The trial court did not abuse its discretion in rejecting, without a hearing, defendant’s challenge to the use of his two prior convictions to adjudicate him a persistent violent felony offender. As for the 1976 conviction, defendant is bound by the 1980 predicate felony determination that was based thereon (see, CPL 400.15 [8]; 400.21 [8]; People v Loughlin, 66 NY2d 633, 635-636). As for the 1980 conviction, defendant’s allegations were bare of facts sufficient to support a finding of unconstitutionality (see, People v Harley, 52 AD2d 698; People v Silvers, 163 AD2d 71).
We have considered defendant’s other arguments and find them to be without merit. Concur—Carro, J. P., Ellerin, Kupferman and Rubin, JJ.